DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11206591.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 11206591 as follows:
Instant application:

1. A method for supporting handover performed by a target base station in a mobile communication system, the method comprising: 

receiving, from an access and mobility management function (AMF), a handover request message including first information associated with a data forwarding; 

determining whether to accept the data forwarding based on the first information; 

transmitting, to the AMF, a handover request acknowledge message including tunnel information for the data forwarding in case that the data forwarding is accepted; and 

receiving a downlink data forwarded from a source base station related to an evolved packet system (EPS) according to the tunnel information.

2. The method of claim 1, wherein the first information is generated by a session management function (SMF) and is transparent to the AMF.

3. The method of claim 2, wherein second information on a direct forwarding path availability for the data forwarding of the source base station is transferred from the source base station to the SMF.

4. The method of claim 3, wherein the first information indicates that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

5. The method of claim 1, wherein in case that the first information indicates a direct data forwarding, the tunnel information includes at least one evolved-universal mobile telecommunications system (UMTS) terrestrial radio access network (E-UTRAN) radio access bearer (E- RAB) identifier for the data forwarding.

6. The method of claim 1, wherein in case that an indirect data forwarding is applied, the tunnel information includes at least one protocol data unit (PDU) session identifier for the data forwarding.

7. A method for supporting handover performed by a source base station in a mobile communication system, the method comprising: transmitting, to a mobility management entity (MME), a handover required message including second information on a direct forwarding path availability for a data forwarding of the source base station; 

receiving, from the MME, a handover command message including bearer information for which a target base station related to a 5th generation system (5GS) has accepted the data forwarding; and

 forwarding a downlink data to the target base station based on the bearer information.

8. The method of claim 7, wherein the second information is transferred to a session management function (SMF).

9. The method of claim 8, wherein first information associated with the data forwarding is transferred from the SMF to the target base station, the first information indicating that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

10. The method of claim 9, wherein whether the data forwarding is accepted by the target base station is based on the first information.

11. A target base station for supporting handover in a mobile communication system, the target base station comprising: a transceiver; and a controller configured to: receive, from an access and mobility management function (AMF) via the transceiver, a handover request message including first information associated with a data forwarding, determine whether to accept the data forwarding based on the first information, transmit, to the AMF via the transceiver, a handover request acknowledge message including tunnel information for the data forwarding in case that the data forwarding is accepted, and receive, via the transceiver, a downlink data forwarded from a source base station related to an evolved packet system (EPS) according to the tunnel information.

12. The target base station of claim 11, wherein the first information is generated by a session management function (SMF) and is transparent to the AMF.

13. The target base station of claim 12, wherein second information on a direct forwarding path availability for the data forwarding of the source base station is transferred from the source base station to the SMF.

14. The target base station of claim 13, wherein the first information indicates that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

15. The target base station of claim 11, wherein in case that the first information indicates a direct data forwarding, the tunnel information includes at least one evolved-universal mobile telecommunications system (UMTS) terrestrial radio access network (E-UTRAN) radio access bearer (E- RAB) identifier for the data forwarding.

16. The target base station of claim 11, wherein in case that an indirect data forwarding is applied, the tunnel information includes at least one protocol data unit (PDU) session identifier for the data forwarding.

17. A source base station for supporting handover in a mobile communication system, the source base station comprising: a transceiver; and a controller configured to: transmit, to a mobility management entity (MME) via the transceiver, a handover required message including second information on a direct forwarding path availability of the source base station for a data forwarding, receive, from the MME via the transceiver, a handover command message including bearer information for which a target base station related to a 5th generation system (5GS) has accepted the data forwarding, and forward a downlink data to the target base station based on the bearer information.

18. The source base station of claim 17, wherein the second information is transferred to a session management function (SMF).

19. The source base station of claim 18, wherein first information associated with the data forwarding is transferred from the SMF to the target base station, the first information indicating that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

20. The source base station of claim 19, wherein whether the data forwarding is accepted by the target base station is based on the first information.



Patent No. 11206591:

1. A method for supporting handover performed by a target base station in a mobile communication system, the method comprising:

receiving, from a target core network, a handover request message including first information associated with a data forwarding; 

determining whether to accept the data forwarding based on the first information; 

transmitting, to the target core network, a handover request acknowledge message including tunnel information for the data forwarding in case that the data forwarding is accepted; and 

receiving a downlink data forwarded from a source base station related to a source core network according to the tunnel information.

2. The method of claim 1, wherein the target base station and the target core network are associated with 5G system (5GS), and wherein the source base station and the source core network are associated with evolved packet system (EPS).

3. The method of claim 1, wherein second information on a direct forwarding path availability for the data forwarding of the source base station is transferred to the target core network.

4. The method of claim 3, wherein the first information indicates that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

5. The method of claim 1, wherein in case that the first information indicates a direct data forwarding, the tunnel information includes at least one bearer identifier between the source core network and the source base station for the data forwarding.

6. The method of claim 1, wherein in case that an indirect data forwarding is applied, the tunnel information includes at least one session identifier between the target core network and the target base station for the data forwarding.

7. A method for supporting handover performed by a source base station in a mobile communication system, the method comprising: 
transmitting, to a source core network, a handover required message including second information on a direct forwarding path availability for a data forwarding; 

receiving, from the source core network, a handover command message including bearer information for which a target base station related to a target core network has accepted the data forwarding; and

 forwarding a downlink data to the target base station based on the bearer information.

8. The method of claim 7, wherein the target base station and the target core network are associated with 5G system (5GS), and wherein the source base station and the source core network are associated with evolved packet system (EPS).

9. The method of claim 7, wherein the second information is transferred to the target core network, and wherein first information associated with the data forwarding is transmitted to the target base station, the first information indicating that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

10. The method of claim 9, wherein whether the data forwarding is accepted by the target base station is based on the first information.

11. A target base station for supporting handover in a mobile communication system, the target base station comprising: a transceiver; and a controller configured to: receive, from a target core network via the transceiver, a handover request message including first information associated with a data forwarding, determine whether to accept the data forwarding based on the first information, transmit, to the target core network via the transceiver, a handover request acknowledge message including tunnel information for the data forwarding in case that the data forwarding is accepted, and receive, via the transceiver, a downlink data forwarded from a source base station related to a source core network according to the tunnel information.

12. The target base station of claim 11, wherein the target base station and the target core network are associated with 5G system (5GS), and wherein the source base station and the source core network are associated with evolved packet system (EPS).

13. The target base station of claim 11, wherein second information on a direct forwarding path availability for the data forwarding of the source base station is transferred to the target core network.

14. The target base station of claim 13, wherein the first information indicates that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

15. The target base station of claim 11, wherein in case that the first information indicates a direct data forwarding, the tunnel information includes at least one bearer identifier between the source core network and the source base station for the data forwarding.

16. The target base station of claim 11, wherein in case that an indirect data forwarding is applied, the tunnel information includes at least one session identifier between the target core network and the target base station for the data forwarding.

17. A source base station for supporting handover in a mobile communication system, the source base station comprising: a transceiver; and a controller configured to: transmit, to a source core network via the transceiver, a handover required message including second information on a direct forwarding path availability for a data forwarding, receive, from the source core network via the transceiver, a handover command message including bearer information for which a target base station related to a target core network has accepted the data forwarding, and forward a downlink data to the target base station based on the bearer information.

18. The source base station of claim 17, wherein the target base station and the target core network are associated with 5G system (5GS), and wherein the source base station and the source core network are associated with evolved packet system (EPS).

19. The source base station of claim 17, wherein the second information is transferred to the target core network, and wherein first information associated with the data forwarding is transmitted to the target base station, the first information indicating that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information.

20. The source base station of claim 19, wherein whether the data forwarding is accepted by the target base station is based on the first information.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futaki et al. (US 20190058997).
Considering claim 1, Futaki teaches a method for supporting handover performed by a target base station in a mobile communication system, the method comprising: 
receiving, from an access and mobility management function (AMF) (core network), a handover request message including first information associated with a data forwarding (404, Fig,3-5, [0126] core network sends, to the target NR NB 3, a (NR) Handover Request message containing slice information about a network slice that is included in the NG Core 5 and to which the UE 1 is to be connected after the handover); 
determining whether to accept the data forwarding based on the first information ([0104]);
 transmitting, to the AMF (core network), a handover request acknowledge message including tunnel information for the data forwarding in case that the data forwarding is accepted (405, Fig.3-5, [0127] core network receives a (NR) Handover Request Acknowledge message containing a Target to Source Transparent Container from the target NR NB 3); and 
receiving a downlink data forwarded from a source base station related to an evolved packet system (EPS) according to the tunnel information (Fig.4-12, [0005], [0009], [0128]).
Considering claims 2, 12, Futaki teaches wherein the first information is generated by a session management function (SMF) and is transparent to the AMF ([0108]).
Considering claims 3, 13, Futaki teaches wherein second information on a direct forwarding path availability for the data forwarding of the source base station is transferred from the source base station to the SMF (402, Fig.4-5).
Considering claims 4, 14, Futaki teaches wherein the first information indicates that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information ([0104]).
Considering claims 5, 15, Futaki teaches wherein in case that the first information indicates a direct data forwarding, the tunnel information includes at least one evolved-universal mobile telecommunications system (UMTS) terrestrial radio access network (E-UTRAN) radio access bearer (E- RAB) identifier for the data forwarding ([0078], [0089]).
Considering claims 6, 16, Futaki teaches wherein in case that an indirect data forwarding is applied, the tunnel information includes at least one protocol data unit (PDU) session identifier for the data forwarding ([0081], [0100]).
Considering claim 7, Futaki teaches a method for supporting handover performed by a source base station in a mobile communication system, the method comprising: 
transmitting, to a mobility management entity (MME) (NG core 5), a handover required message including second information on a direct forwarding path availability for a data forwarding of the source base station (402, Fig.3-5, [0122] Handover Required message in Step 402 may be sent to an MME in the network slice instance to which the LTE eNB 2 is connected); 
receiving, from the MME, a handover command message including bearer information for which a target base station related to a 5th generation system (5GS) has accepted the data forwarding (404-405, Fig.3-5, [0104], [0126]-[0127]); and 
forwarding a downlink data to the target base station based on the bearer information (Fig.4-12, [0005], [0009], [0128]).
Considering claims 8, 18, Futaki teaches wherein the second information is transferred to a session management function (SMF) ([0080]).
Considering claims 9, 19, Futaki teaches wherein first information associated with the data forwarding is transferred from the SMF to the target base station (404), the first information indicating that the data forwarding is not possible or whether a direct forwarding path for the data forwarding is available based on the second information (405, Fig4-5).
Considering claims 10, 20, Futaki teaches wherein whether the data forwarding is accepted by the target base station is based on the first information ([0104]).
Considering claim 11, Futaki teaches a target base station for supporting handover in a mobile communication system, the target base station comprising: 
a transceiver; and a controller configured to: 
receive, from an access and mobility management function (AMF) (core network), a handover request message including first information associated with a data forwarding (404, Fig,3-5, [0126] core network sends, to the target NR NB 3, a (NR) Handover Request message containing slice information about a network slice that is included in the NG Core 5 and to which the UE 1 is to be connected after the handover); 
determine whether to accept the data forwarding based on the first information ([0104]);
transmit, to the AMF (core network), a handover request acknowledge message including tunnel information for the data forwarding in case that the data forwarding is accepted (405, Fig.3-5, [0127] core network receives a (NR) Handover Request Acknowledge message containing a Target to Source Transparent Container from the target NR NB 3); and
receive, via the transceiver, a downlink data forwarded from a source base station related to an evolved packet system (EPS) according to the tunnel information (Fig.4-12, [0005], [0009], [0128]).
Considering claim 17, Futaki teaches a source base station for supporting handover in a mobile communication system, the source base station comprising: 
a transceiver; and a controller configured to: transmit, to a mobility management entity (MME) via the transceiver, a handover required message including second information on a direct forwarding path availability of the source base station for a data forwarding (402, Fig.3-5, [0122] Handover Required message in Step 402 may be sent to an MME in the network slice instance to which the LTE eNB 2 is connected), 
receive, from the MME via the transceiver, a handover command message including bearer information for which a target base station related to a 5th generation system (5GS) has accepted the data forwarding (404-405, Fig.3-5, [0104], [0126]-[0127]), and 
forward a downlink data to the target base station based on the bearer information (Fig.4-12, [0005], [0009], [0128]).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641